          Case 1:18-cv-02226-ABJ Document 11 Filed 10/05/18 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 JEFF MERKLEY, United States Senator,

                    Plaintiff,

          v.                                         Case No. 18-cv-2226 (ABJ)

 DONALD J. TRUMP, in his official
 capacity as President of the United States,
 et al.,

                    Defendants.


                           AMENDED NOTICE OF APPEARANCE

       Please take notice that Stephen M. Pezzi, Trial Attorney at the United States Department

of Justice, Civil Division, Federal Programs Branch, hereby amends his notice of appearance in

the above-captioned matter.

       Mr. Pezzi’s original notice of appearance in this matter, ECF No. 6, reflected that Mr. Pezzi

will serve as counsel of record for Defendant Donald J. Trump (in his official capacity as President

of the United States) and for Defendant United States National Archives and Records

Administration (collectively, the “Executive Branch Defendants”). That representation continues.

       Mr. Pezzi now also hereby enters his appearance in the above-captioned matter as counsel

of record for the following additional four defendants: Senator Mitch McConnell, Senator Charles

Grassley, Ms. Julie Adams (in her official capacity as the Secretary of the Senate), and Mr. Michael

Stenger (in his official capacity as the Senate Sergeant at Arms and Doorkeeper) (collectively, the

“Senate Defendants”).

       Accordingly, Mr. Pezzi will serve as counsel of record in this matter for all defendants in

this case with the exception of Mr. William Burck (collectively, the “Government Defendants”).
  Case 1:18-cv-02226-ABJ Document 11 Filed 10/05/18 Page 2 of 3



Dated: October 5, 2018              Respectfully submitted,

                                    JOSEPH H. HUNT
                                    Assistant Attorney General

                                    ERIC R. WOMACK
                                    Assistant Branch Director

                                    /s/ Stephen M. Pezzi
                                    STEPHEN M. PEZZI (D.C. Bar No. 995500)
                                    Trial Attorney
                                    United States Department of Justice
                                    Civil Division, Federal Programs Branch
                                    1100 L Street NW, Room 11504
                                    Washington, DC 20005
                                    Phone: (202) 305-8576
                                    Fax: (202) 616-8470
                                    Email: stephen.pezzi@usdoj.gov

                                    Attorneys for the Government Defendants




                                2
         Case 1:18-cv-02226-ABJ Document 11 Filed 10/05/18 Page 3 of 3



                             CERTIFICATE OF FAMILIARITY

       Pursuant to Local Civil Rule 83.2(e), I hereby certify that I am personally familiar with the

Local Rules of this Court.



                                             /s/ Stephen M. Pezzi
                                             STEPHEN M. PEZZI (D.C. Bar No. 995500)




                                                3
